Citation Nr: 9914632	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-33 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for lumbosacral strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1965 to September 
1969 and from February 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran's appeal also included the 
disability evaluation for post-traumatic stress disorder.  
The RO granted a 100 percent rating in a March 1998 rating 
decision, which constituted a complete grant of benefits.  
Therefore, that issue is no longer before the Board.  

The Board also notes that in his September 1995 substantive 
appeal, the veteran requested a hearing before a member of 
the Board.  In October 1995, he indicated that he sought a 
personal hearing at the RO.  In statements dated in February 
1996, the veteran cancelled both the local hearing and his 
request for a hearing before the Board.  The veteran later 
requested and was afforded a personal hearing.  


REMAND

The veteran seeks a disability rating greater than 40 percent 
for lumbosacral strain with degenerative disc disease (DDD).  
Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

The disability is currently evaluated as 40 percent disabling 
under Diagnostic Code (Code) 5295, lumbosacral strain.  
38 C.F.R. § 4.71a.  At different times, the RO has also rated 
the disability under Code 5292 (limitation of motion of the 
lumbar spine), and Code 5293 (intervertebral disc syndrome).  
Forty percent is the maximum rating provided under both Code 
5292 and Code 5295.  Code 5293 provides for a maximum 60 
percent rating.  Other diagnostic codes provide ratings 
higher than 40 percent in cases of vertebral fracture or 
ankylosis of the spine.  See 38 C.F.R. § 4.71a, Codes 5285, 
5286, and 5289.   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

Code 5292 and 5295 involve limitation of motion by their very 
description.  VA's Office of General Counsel has determined 
that intervertebral disc syndrome also involves loss of range 
of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Code 5293, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another diagnostic 
code.  VAOGCPREC 36-97.  

Reviewing the claims folder, the Board first observes that 
the veteran's last VA examination was performed in October 
1995, nearly four years ago.  During the August 1997 hearing, 
the veteran specifically alleged that his back symptoms had 
worsened since that time.  When a claim is well grounded, VA 
has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997).  This duty includes the conduct 
of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  If the 
available evidence is too old for an adequate evaluation of 
the veteran's condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993) (citing Proscelle v. Derwinski, 2 Vet. 
App 629 (1992)).

Second, the Board notes that the last VA examination failed 
to provide information sufficient for rating purposes.  
Specifically, the examiner did not adequately address the 
factors set forth in 38 C.F.R. §§ 4.40 and 4.45 as discussed 
above.  In addition, there is no radiological evidence 
documenting the status of the veteran's disability from 
either the October 1994 or October 1995 VA examinations.  If 
an examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2.  The Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).      

Finally, the Board observes that, during the August 1997 
hearing, the veteran denied receiving any current VA therapy 
for his back disability, but was thinking about requesting a 
stronger medication for back pain.  He received all his care 
at VA facilities.  These comments at least suggest that the 
veteran may have consulted with VA physicians about his back 
disability.  The RO should inquire of the veteran whether he 
in fact has had recent VA medical treatment.    

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should contact the veteran in 
writing and inquire as to whether he has 
received medical care from any VA medical 
facility since August 1997.  If so, he 
should identify the specific facility and 
the approximate dates of treatment, in 
order that those records be obtained.  
Any records received should be associated 
with the claims folder.

2.  The RO should afford the veteran a VA 
orthopedic examination for evaluation of 
his service-connected lumbosacral strain 
with DDD.  The claims folder must be made 
available to the orthopedist for review 
prior to the examination.  All indicated 
tests and studies, to include X-rays, 
and, if deemed necessary by the examiner, 
magnetic resonance imaging, and other 
non-invasive procedures, should be 
performed.  The examiner is asked to 
identify and describe any current 
lumbosacral spine symptomatology, 
including any functional loss associated 
with the lumbosacral strain with DDD due 
to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  Prior to the 
examination, the RO must inform the 
veteran in writing of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 40 percent 
for lumbosacral strain with DDD.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  
   
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
He is free to submit additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



